NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                    JEFFREY STROBEL, Petitioner/Appellee,

                                         v.

                     GAIL ROSIER, Respondent/Appellant,
                    __________________________________

             STATE OF ARIZONA, ex rel., DEPARTMENT OF
               ECONOMIC SECURITY, Intervenor/Appellee.


                            No. 1 CA-CV 16-0644 FC
                              FILED 10-18-2018


            Appeal from the Superior Court in Maricopa County
                           No. FC2012-001202
                 The Honorable Paul J. McMurdie, Judge

                                   AFFIRMED


                                    COUNSEL

Baskin Richards PLC, Phoenix
By William A. Richards, David E. Wood
Counsel for Petitioner/Appellee

Horne Law PLLC, Phoenix
By Mark W. Horne
Counsel for Respondent/Appellant
                         STROBEL, et al. v. ROSIER
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Michael J. Brown delivered the decision of the Court, in
which Judge Jennifer B. Campbell and Chief Judge Samuel A. Thumma
joined.


B R O W N, Judge:

¶1           Gail Rosier (“Mother”) challenges the superior court’s ruling
confirming the validity of a registered order enforcing New Hampshire
child support arrearage orders. For the following reasons, we affirm.

                              BACKGROUND

¶2             Jeffrey Strobel (“Father”) obtained child support arrearage
orders in New Hampshire, where he lives with the parties’ now adult child.
Father sought to enforce the New Hampshire orders in Arizona. In early
2012, the Arizona Department of Economic Security (“ADES”) filed a notice
of registration and petition to enforce support, asking the superior court to
enter a judgment against Mother for $202,500 for past due child support.
The New Hampshire orders in question are the product of a complicated
procedural dispute, summarized as follows.

¶3            The parties’ marriage was dissolved in 1996 pursuant to a
Dominican Republic divorce decree that did not include an order for child
support. In 2006, Father and the child lived in New Hampshire, and Mother
lived in Arizona. Mother filed a petition to register the divorce decree in
New Hampshire and establish a parenting plan, which resulted in a July
2006 order registering the decree and establishing long-distance visitation.
This order did not include any child support provisions.

¶4             In 2008, Father filed a motion to clarify, which essentially
requested a child support order. Father alleged the parties agreed in 1997
that Mother would save for college instead of paying child support, and in
the 2006 proceedings, she admitted in her financial affidavit that she held
an interest in real property valued at $150,000 for that specific purpose.1 As


1      Later, Mother asserted she made a clerical error in her financial
affidavit, and that the value of her interest in the real property was actually
$105,000.
                                      2
                        STROBEL, et al. v. ROSIER
                          Decision of the Court

a result, the New Hampshire court entered an order in March 2009 (“March
2009 Order”) directing Mother to immediately liquidate the real property
being held for the child’s education expenses and place the funds in an
appropriate account. The court stated that although there had never been
a child support order entered, it specifically considered and found it had
jurisdiction over Mother “to establish, enforce, or modify a support order
pursuant to [New Hampshire Revised Statutes Annotated (“R.S.A.”)
section] 546-B:3 II, III, and IV,” and that the parties’ 1997 agreement was
valid and enforceable. Mother was not present at the hearing and the court
found she was in default.

¶5             When Mother failed to provide an accounting as ordered,
Father filed a petition for contempt in July 2009, asking the New Hampshire
court to enter an order specifying that Mother owed $105,000 in past child
support. In a letter to the court dated December 8, 2009, Mother stated she
was incarcerated in Arizona and could not appear at the contempt hearing
set for December 22, 2009, until after she was released and received
permission to travel from her parole officer. On December 22, 2009, the
court granted Mother’s request and continued the hearing to March 9, 2010.
However, the court also granted Father’s proposed order “on an ex parte
basis” and found Mother in contempt of the March 2009 Order to pay child
support.

¶6            In a subsequent letter, Mother informed the New Hampshire
court she could not afford to attend the March 9, 2010 hearing and asked to
appear telephonically. Mother also stated her late husband’s assets were
subject to probate litigation and she could not liquidate the real property.

¶7            On March 9, 2010, the New Hampshire court entered an order
(“2010 Arrearage Order”) finding Mother in contempt for failing to pay
child support and ordered an immediate payment of $25,000. The court
found Mother owed $202,500 in child support arrearages plus interest and
ordered Mother to reimburse Father for a $7,500 inheritance her late
husband left for the child that “she spent.” The 2010 Arrearage Order
included a payment schedule indicating Mother owed $105,000 in back
child support as of March 1, 2010, payable immediately or pursuant to a
payment schedule that added $10,000 a year, up to and including March 1,
2020 for a total of $205,000 in back child support. The New Hampshire
court issued a corresponding Uniform Support Order (“USO”) for child




                                     3
                        STROBEL, et al. v. ROSIER
                          Decision of the Court

support arrearages of $202,500 as of October 31, 2009, which included the
payment schedule.2

¶8           Shortly thereafter, Father moved to clarify the USO to require
that Mother make consistent monthly payments. In June 2010, the New
Hampshire court issued an amended USO (“June 2010 USO”) ordering
Mother to pay child support arrearages of $202,500 at the rate of $10,000 per
month. The June 2010 USO did not include the payment schedule attached
to Father’s motion to clarify.

¶9            Father, with the assistance of ADES, sought to enforce the
June 2010 USO in Arizona. In response to the Arizona petition to enforce,
Mother claimed the New Hampshire orders were issued ex parte, in
violation of her due process rights and without any legal basis. Mother
admitted she was served with unspecified papers regarding the New
Hampshire motions while incarcerated but stated she was in no position to
respond financially or emotionally. Mother informed the Arizona court
that a hearing on her motion to vacate the New Hampshire orders was
pending, which resulted in a continuance of the hearing in Arizona pending
a resolution of Mother’s New Hampshire motion to vacate.

¶10          In May 2014, after briefing and oral argument, the New
Hampshire court found no basis for vacating the existing orders,
concluding that the June 2010 USO “is an enforceable order on a child
support arrearage.” The New Hampshire Supreme Court declined
Mother’s notice of appeal.3

¶11          Back in Arizona, Mother raised several defenses to
enforcement pursuant to Arizona Revised Statutes (“A.R.S.”) section
25-1307 and the Full Faith and Credit for Child Support Orders Act, 28
United States Code (“U.S.C.”) section 1738B. ADES took no position on
Mother’s request to vacate the registration or enforcement. Father argued
Mother was precluded from seeking relief from enforcement under the



2    Mother claimed she first received the 2010 Arrearage Order on
November 11, 2013, after appearing in court in Arizona.

3      As the New Hampshire Supreme Court explained, pursuant to “Rule
7(1)(B), the supreme court may decline to accept a notice of discretionary
appeal from the superior or circuit court. No appeal, however, is declined
except by unanimous vote of the court with at least three justices
participating.”
                                     4
                          STROBEL, et al. v. ROSIER
                            Decision of the Court

doctrines of res judicata, the Full Faith and Credit Clause of the United
States Constitution, and 28 U.S.C. § 1738B.

¶12          After an evidentiary hearing, the Arizona superior court
found Mother failed to establish a defense to enforcement under A.R.S.
§ 25-1307(A) and confirmed the registration of the New Hampshire
arrearage orders. We have jurisdiction over Mother’s timely appeal
pursuant to A.R.S. § 12-2101(A)(1).

                                DISCUSSION

¶13            To contest the validity or enforcement of the New Hampshire
orders, Mother has the burden of proving the orders were not entitled to
full faith and credit or establishing one of the defenses recognized in A.R.S.
§ 25-1307(A), which is part of Arizona’s version of the Uniform Interstate
Family Support Act. Judgments rendered in a particular state shall be given
the same full faith and credit by the courts of every other state “as the
judgment would be accorded in the rendering state.” Phares v. Nutter, 125
Ariz. 291, 293 (1980). “But foreign judgments may be attacked if the
rendering court lacked jurisdiction over the person or subject matter, the
judgment was obtained through lack of due process, the judgment was the
result of extrinsic fraud, or if the judgment was invalid or unenforceable.”
Id. Whether a foreign judgment is entitled to full faith and credit is a
question of law that we review de novo. Grynberg v. Shaffer, 216 Ariz. 256,
257, ¶ 5 (App. 2007).

       A.     Subject Matter Jurisdiction

¶14            Pursuant to 28 U.S.C. § 1738B(c)(1)(A), a foreign support
order is entitled to full faith and credit if the issuing court had subject matter
jurisdiction to hear the matter and enter the order and had personal
jurisdiction over the parties. “[A] duly authenticated judgment of a court
of general jurisdiction of a sister state is prima facie evidence of that court’s
jurisdiction to render it and of the right which it purports to adjudicate.”
Lofts v. Superior Court, 140 Ariz. 407, 411 (1984). Mother asserts the New
Hampshire court did not have subject matter jurisdiction (1) to enforce the
agreement to pay college expenses as a child support order, or (2) to enter
an arrearage order when there was no prior child support order.

¶15           Mother characterizes these arguments as challenges to the
New Hampshire court’s subject matter jurisdiction; however, her
arguments are based on the correctness of the rulings under applicable New
Hampshire law. Subject matter jurisdiction “refers to a court’s statutory or
constitutional power to hear and determine a particular case.” In re
                                        5
                         STROBEL, et al. v. ROSIER
                           Decision of the Court

Marriage of Thorn, 235 Ariz. 216, 220, ¶ 17 (App. 2014) (quoting State v.
Maldonado, 223 Ariz. 309, 311, ¶ 14 (2010)). Allegations of legal error do not
constitute a lack of subject matter jurisdiction. In Estes v. Superior Court, our
supreme court “distinguished ’the right of a court to misconstrue the law
measuring the rights of the parties . . . [from] the right of a court to
misconstrue a statute or law from which jurisdiction or power of the court
flows—a jurisdictional law.’” Estes v. Superior Court, 137 Ariz. 515, 517
(1983) (quoting Ariz. Pub. Serv. Co. v. S. Union Gas Co., 76 Ariz. 373, 382
(1954)). “Misinterpreting a procedural matter amounts to legal error which
may result in reversal by an appellate court, but subject matter jurisdiction
remains unaffected by the misinterpretation.” Id. Allegations that the New
Hampshire orders were improperly based on a contract, instead of child
support guidelines, and were not based on a prior child support order,
constitute assertions of legal error, not a lack of subject matter jurisdiction.

¶16            Even assuming Mother is challenging more than the
correctness of the New Hampshire court’s rulings, she has failed to
establish that the arrearage orders are void for lack of subject matter
jurisdiction. Relying on In re Goulart, 965 A.2d 1068, 1071 (N.H. 2009),
Mother argues that “New Hampshire courts are without subject matter
jurisdiction to issue or enforce any order for the payment of college
expenses.” In Goulart, the parents stipulated to inclusion of a provision for
payment of college expenses in the anticipated divorce decree,
notwithstanding a statutory provision that prohibited such an order. Id. at
1070 (citing R.S.A. 461–A:14, V (“No child support order shall require a
parent to contribute to an adult child's college expenses or other
educational expenses beyond the completion of high school.”)). The New
Hampshire Supreme Court held that the family court lacked subject matter
jurisdiction to approve a parenting plan or issue an order requiring a parent
to pay an adult child's college education expenses and a parent’s “’waiver’
could not confer subject matter jurisdiction where it did not exist; and any
such orders were void.” Id. at 1071. The New Hampshire arrearage orders
in this case, although based on the parties’ 1997 agreement, do not require
Mother to contribute to her son’s “college expenses or other educational
expenses” and thus the orders do not fall within the plain language of the
statute at issue in Goulart. See id. at 1070 (citing R.S.A. 461–A:14, V).

¶17           Moreover, Mother fails to acknowledge the “proposition that
the requirements of full faith and credit bar a defendant from collaterally
attacking a divorce decree on jurisdictional grounds in the courts of a sister
State where there has been participation by the defendant in the divorce
proceedings, where the defendant has been accorded full opportunity to
contest the jurisdictional issues, and where the decree is not susceptible to

                                       6
                         STROBEL, et al. v. ROSIER
                           Decision of the Court

such collateral attack in the courts of the State which rendered the decree.”
Sherrer v. Sherrer, 334 U.S. 343, 351–52 (1948); see also Williams v. North
Carolina, 325 U.S. 226, 230 (1945) (“It is one thing to reopen an issue that has
been settled after appropriate opportunity to present their contentions has
been afforded to all who had an interest in its adjudication. This applies also
to jurisdictional questions. After a contest these cannot be relitigated as
between the parties.”).

¶18            Mother had a full opportunity to challenge the New
Hampshire court’s subject matter jurisdiction but did not do so until Father
registered the arrearage orders in Arizona. In fact, Mother indicated just
the opposite when she filed her 2014 motion to vacate in New Hampshire,
stating that “[she] does not dispute that the Court had jurisdiction to
establish a child support order under the Uniform Interstate Family
Support Act, [R.S.A.] chapter 546-B:31.” Thus, Mother has failed to meet
her burden of showing that the New Hampshire court lacked subject matter
jurisdiction to issue the arrearage orders.

       B.     Res Judicata

¶19            Mother’s collateral attacks on the merits of the New
Hampshire orders are precluded under the doctrine of res judicata (claim
preclusion), which provides that an existing final judgment on the merits
by a court of competent jurisdiction bars further litigation between the same
parties on every point decided as well as every point that could have been
decided on the record in the prior proceeding. See Underwriters Nat’l
Assurance Co. v. N.C. Life & Accident & Health Ins. Guar. Ass’n, 455 U.S. 691,
710 (1982) (“A party cannot escape the requirements of full faith and credit
or res judicata by asserting its own failure to raise matters clearly within the
scope of a prior proceeding.”); Pettit v. Pettit, 218 Ariz. 529, 530, ¶ 1 (App.
2008) (holding that res judicata bars re-litigation of matters actually
litigated in a prior action as well as issues that might have been litigated);
see also Brooks v. Trs. of Dartmouth Coll., 20 A.3d 890, 894 (N.H. 2011) (same).

¶20           Mother argues the 2010 Arrearage Order and subsequent
New Hampshire orders were based on Father’s fraudulent
misrepresentations in the March 2010 hearing. Mother’s allegations of legal
errors and fraud were either raised or could have been raised in the 2014
New Hampshire proceedings or earlier. In seeking to vacate the March
2009 Order and subsequent orders, Mother argued in part there was no
basis in fact or law for the New Hampshire orders. And as her counsel
acknowledged at the Arizona evidentiary hearing, Mother could have


                                       7
                          STROBEL, et al. v. ROSIER
                            Decision of the Court

raised all of her substantive claims, including fraud, in her 2014 New
Hampshire motion to vacate, but she failed to do so.

¶21            Mother contends the New Hampshire orders do not have
preclusive effect because they were entered by default, citing Schilz v.
Superior Court, 144 Ariz. 65 (1985). In that case, our supreme court held that
a foreign judgment was not entitled to full faith and credit because neither
the father nor his counsel had appeared or otherwise litigated the matters
at issue. Schilz, 144 Ariz. at 68. Thus, the Arizona courts could consider
whether the issuing court properly exercised jurisdiction. Id. Here,
although Mother did not contest jurisdiction in New Hampshire, she
appeared, or had the opportunity to appear, in those proceedings and thus
had the opportunity to raise defenses and objections, including lack of
jurisdiction. Accordingly, the New Hampshire orders are entitled to res
judicata effect. See Lofts, 140 Ariz. at 411 (“When the rendering court in a
contested hearing determines it has jurisdiction, its determination is res
judicata on the jurisdictional issue and cannot be relitigated in another
state.”). As to Mother’s non-jurisdictional arguments, a “default judgment
has the same res judicata effect as a judgment in a matter where the issues
were litigated.” Norriega v. Machado, 179 Ariz. 348, 353 (App. 1994) (citing
Tech. Air Prods., Inc. v. Sheridan-Gray, Inc., 103 Ariz. 450, 452 (1968)).

¶22             Mother relies on State ex rel. Dep’t of Econ. Sec. v. Powers, 184
Ariz. 235 (App. 1995), which is also distinguishable. In Powers, the parties’
default divorce decree did not mention any children common to the parties.
Id. at 237–38. In addressing a subsequent paternity action, we concluded
that the child’s paternity was not actually litigated in the divorce
proceeding and thus we declined to apply collateral estoppel (issue
preclusion). Id. at 238. The analysis in Powers did not involve application
of res judicata and thus it is not relevant to the issues presented here. Unlike
collateral estoppel, res judicata does not require actual litigation. See Circle
K Corp. v. Indus. Comm’n, 179 Ariz. 422, 427 (App. 1993) (“Issue preclusion
does not apply in this case because the issue of causation has never been
litigated.”); see also In re the Gen. Adjudication of All Rights to Use Water in the
Gila River Sys. & Source, 212 Ariz. 64, 70 n.8, ¶ 14 (2006) (noting that only
“claim preclusion” was at issue and recognizing that with respect to a
default judgment, “none of the issues is actually litigated.”).

¶23           Mother never appealed the 2009 New Hampshire orders, and
they became final. Her attempt to vacate those orders in 2014 was
unsuccessful. She argues the 2014 New Hampshire proceedings are not
entitled to res judicata effect because the issues raised were not actually
litigated. However, in her motion to vacate and at the 2014 hearing, Mother

                                         8
                         STROBEL, et al. v. ROSIER
                           Decision of the Court

argued there was no child support order on which to base an arrearages
order; the amount of the arrearages had no factual basis; she could not
liquidate the real property and thus could not be found in willful violation
of a court order; and she was wrongfully denied a continuance or
telephonic appearance. The New Hampshire court affirmed the prior
orders, and Mother’s subsequent appeal was denied. Regardless of
whether the New Hampshire courts decided these issues correctly in 2009,
2010, and again in 2014, the doctrine of res judicata precludes Mother from
challenging those orders in this proceeding.4

       C.     Due Process

¶24            Mother also argues the New Hampshire orders are not
entitled to full faith and credit because she was denied due process. See 28
U.S.C. § 1738B(c)(2). She contends she was never served with the December
2009 order, the 2010 Arrearage Order, Father’s May 2010 motion to clarify,
or the resulting June 2010 USO. However, Father’s 2010 motion to clarify
included a certificate of service signed by his attorney. The June 2010 USO
states it was issued after a hearing and lists Mother’s Church Road address.
Mother now claims the Church Road address was incorrect and that she
notified the New Hampshire court to send everything to her criminal
defense attorney in Arizona. But Mother’s December 8, 2009 letter to the
court does not list an Arizona address or give her criminal defense
attorney’s address. Similarly, Mother’s letter asking to continue the March
9, 2010 hearing does not provide a criminal defense attorney’s address, and
although it includes a different address under her signature, the letter does
not constitute proper notification of a change of address.

¶25            Additionally, at the 2014 hearing in New Hampshire, Mother
stated she received the “2010 order” and “contacted her New Hampshire
attorney.” In the 2014 New Hampshire proceedings, Mother never claimed
she was not served or did not receive any orders. This is inconsistent with
her claim in the Arizona proceedings that she was not aware of the 2010
Arrearage Order until November 2013. In light of these facts and Mother’s
letters to the New Hampshire court in December 2009 and March 2010, we
can reasonably infer that the Arizona court found Mother’s claim that she
was unaware of the New Hampshire orders or the status of the arrearage
litigation was not credible. See Wippman v. Rowe, 24 Ariz. App. 522, 525

4      Because we conclude the New Hampshire orders are entitled to full
faith and credit, we need not address Father’s argument that Mother’s
unsuccessful litigation against Father in federal district court also precludes
Mother’s challenge to the New Hampshire orders.
                                      9
                        STROBEL, et al. v. ROSIER
                          Decision of the Court

(1975) (holding that an appellate court “may infer from any judgment the
findings necessary to sustain it if such additional findings do not conflict
with express findings and are reasonably supported by the evidence”).

¶26            Mother also contends she was denied due process by the New
Hampshire court’s denial of her request to appear telephonically and to
appoint counsel. Regarding appointment of counsel, Mother does not point
or direct us to any part of the record where she made such a request in the
New Hampshire court proceedings. Thus, we reject Mother’s contention
that she was denied due process when the New Hampshire court failed to
sua sponte appoint counsel. Moreover, a trial court may appoint counsel in
child support enforcement cases when the possibility of incarceration exists
and when the defendant may be treated unfairly without the assistance of
counsel. Duval v. Duval, 322 A.2d 1, 4 (N.H. 1974). Mother has failed to
establish how she would have been treated unfairly if she had appeared on
her own behalf in New Hampshire in connection with the 2009 and 2010
proceedings.

¶27           The reasons for the New Hampshire court’s failure to rule on
Mother’s informal request to appear telephonically at the hearing are
unclear. The New Hampshire court continued the December 2009 hearing,
thus implicitly denying the request, but in the same order it found Mother
in contempt. The 2010 Arrearage Order was entered after Mother sent
another letter stating she was available to appear telephonically or was
“open to continuing the matter.” Father claimed he received Mother’s letter
one day before the March 2010 hearing. Mother did not establish when the
New Hampshire court received her letter. Without such evidence, the New
Hampshire court properly may have deemed Mother’s request untimely or
improperly filed. Mother also raised this issue in the 2014 New Hampshire
motion to vacate, which was denied. Although the ex parte/default nature
of the December 2009 and June 2010 orders seems unusual, we cannot
conclude on this record that Mother was deprived of due process.

      D.     Application of A.R.S. § 25-1307(A)

¶28           Under A.R.S. § 25-1307(A)(5), a party may seek to vacate the
registration of a foreign support order if he or she establishes “a defense
under the law of this state to the remedy sought.” That section provides as
follows:

      A party contesting the validity or enforcement of a registered
      support order or seeking to vacate the registration has the
      burden of proving one or more of the following defenses:

                                    10
                        STROBEL, et al. v. ROSIER
                          Decision of the Court


      1.   The issuing tribunal lacked personal jurisdiction over the
           contesting party.
      2.   The order was obtained by fraud.
      3.   The order has been vacated, suspended or modified by a
           later order.
      4.   The issuing tribunal has stayed the order pending appeal.
      5.   There is a defense under the law of this state to the
           remedy sought.
      6.   Full or partial payment has been made.
      7.   The statute of limitations applicable under § 25-1304
           precludes enforcement of some or all of the alleged
           arrearages.
      8.   The alleged controlling order is not the controlling order.

A.R.S. § 25-1307(A). Mother contends her obligation to pay college
expenses is not child support, but instead is a contractual obligation which
cannot be enforced by way of contempt in Arizona after the child turns 18.
In Solomon v. Findley, 167 Ariz. 409, 411–12 (1991), our supreme court held
that the superior court lacked authority to enforce child support provisions
after a child reached majority, but the parties’ agreement to pay college
expenses was enforceable as an independent contract claim.

¶29           Mother contends she could not have raised this Arizona
defense in the New Hampshire proceedings; therefore, it is not barred by
res judicata. However, her attempt to challenge the authority to enter a
child support order that arguably should have been handled as a contract
claim constitutes an impermissible collateral attack on the New Hampshire
arrearage order. Correctly or incorrectly, the New Hampshire court
expressly concluded that the parties’ agreement supported a valid and
enforceable child support order. After Mother failed to comply with that
order, the New Hampshire court found her in contempt and entered a child
support arrearage order. Mother improperly seeks to apply Arizona law
regarding agreements to pay college expenses to an issue already decided
by the New Hampshire court based on New Hampshire law.5



5     New Hampshire does allow contempt enforcement in some
circumstances. See Solomon, 167 Ariz. at 411–12 n.2 (citing Lund v. Lund, 74
A.2d 557, 559 (N.H. 1950) (allowing contempt action for spouse’s failure to
pay tuition expenses of the parties’ child after she turned 18, as one of


                                     11
                         STROBEL, et al. v. ROSIER
                           Decision of the Court

¶30           Because Mother challenges the interpretation of the arrearage
order as a child support order, the law of the issuing state applies. See 28
U.S.C. § 1738B(h)(2). This is not an issue of enforcement, where Arizona
law would apply. See id. § 1738B(h)(1). On this choice of law question, 28
U.S.C. § 1738B governs and “preempts all similar state laws pursuant to the
Supremacy Clause of the United States Constitution.” In re Marriage of Yuro,
192 Ariz. 568, 571, ¶ 7 (App. 1998). Pursuant to 28 U.S.C. § 1738B(h), we
apply New Hampshire law to interpret the orders, not Arizona law.
Mother, therefore, cannot rely on Solomon in her effort to challenge the
correctness of the arrearage orders issued by the New Hampshire court.

                                CONCLUSION

¶31           We affirm the order to enforce the arrearage orders. We deny
Father’s request for an award of attorneys’ fees on appeal because he failed
to cite any authority to support his request. See Ezell v. Quon, 224 Ariz. 532,
539, ¶ 31 (App. 2010); see also Arizona Rules of Civil Appellate Procedure
(“ARCAP”) 21(a)(2).




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




several jurisdictions allowing post-majority support provisions to be
enforced by contempt)).


                                         12